Citation Nr: 1607628	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  09-00 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a disability manifested by numbness of the arms and legs.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1981 to July 1984 and from March 1987 to April 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Board remanded the Veteran's claims in May 2011 and July 2014.  

The Veteran testified at a Decision Review Officer hearing in May 2008.  The Veteran also testified at a March 2010 travel Board hearing before an Acting Veterans Law Judge (AVLJ) in Jackson, Mississippi.  Transcripts of these hearing are of record.  The AVLJ whom the Veteran testified before at the March 2010 Board hearing is no longer employed by the Board.  The Veteran was notified of such in May 2014 and informed that he had the opportunity to request another Board hearing.  The Veteran initially responded in June 2014 that he wanted another Board hearing.  As a result, the Board remanded the Veteran's claim in July 2014 for the requested hearing.  Correspondence received from the Veteran in July 2014 after the July 2014 Board remand indicated that he did not desire another Board hearing.  As such, the Veteran's request for an additional Board hearing is considered withdrawn.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Bilateral Hearing Loss Disability

Generally, in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  Evidence of record indicated that the Veteran had a current left ear hearing loss disability for VA purposes.  See October 2008 VA Examination Report; 38 C.F.R. § 3.385 (2015).  In addition, the Board has previously conceded that the Veteran was exposed to military noise exposure while in service.  See May 2011 Board Remand (stating that the Veteran's "service treatment records (STRs) reflect that the Veteran was, indeed, exposed to significant noise during service"); see also July 1988 Reference Audiogram (noting that the Veteran was routinely exposed to hazardous noise).  The crucial remaining inquiry is whether there is a nexus between the Veteran's current left ear hearing loss disability and his active service, to include conceded in-service noise exposure.  

In May 2011, the Board remanded this claim for a VA opinion.  In June 2011, an examination was conducted.  An opinion was provided that stated that "[a]udiometric data was noted, ranging from 1981 through 1992" and that "[a]ll of these test results indicated that hearing was normal bilaterally.  Consequently, it is felt that hearing loss is not due to military noise exposure in addition to the fact that the Veteran cannot determine the exact date of onset for hearing difficulties."  The Board notes that the Veteran separated from active service in April 1991.  A January 1992 examination report is of record, but such examination related to the Veteran's reserve service.

Upon review, the rationale provided is inadequate and remand is therefore required for an additional VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner's rationale relied, in part, on a lack of in-service documentation of the Veteran's claim.  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 (2015)), however, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection may be granted for hearing loss where there is credible evidence of acoustic trauma due to noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As such, on remand, an appropriate VA examination and opinion must be provided, as detailed in the remand directives below.    

With respect to the Veteran's right ear, based on the evidence currently of record, it is unclear whether the Veteran has a current right ear hearing loss disability for VA purposes.  For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The auditory threshold results contained in the October 2008 and June 2011 VA examination reports for the Veteran's right ear did not meet the requirements for hearing loss for VA purposes.  The October 2008 VA examination report noted that Maryland CNC Test results for the Veteran's right ear were "964% in the right ear."  The Board notes that this test is usually reported with a maximum of 100%.  The June 2011 VA examination report did not contain Maryland CNC Test results, which is required by regulation.  See 38 C.F.R. § 4.85(a) (2015) (stating that "[a]n examination for hearing impairment for VA purposes...must include a controlled speech discrimination test (Maryland CNC)").  As the October 2008 VA examination report was unclear as to the results of the Maryland CNC Test (by stating in apparent error a result of 964%) and the June 2011 VA examination report did not contain Maryland CNC Test results at all, it is premature to conclude that the Veteran does not have a right ear hearing loss disability for VA purposes.  As noted above, the Veteran will be afforded a new VA examination on remand, which will provide additional information as to whether the Veteran has a current right ear hearing loss disability for VA purposes.

In addition, the Board notes that an October 2004 VA treatment note and a July 2006 VA treatment note referenced audiometric test results, but such results are not of record.  On remand, these audiogram results must be obtained.  

Low Back Disability

Evidence of record indicated that the Veteran has a current diagnosis of a low back disability.  See, e.g., June 2011 VA Examination Report (noting a diagnosis of degenerative disk disease of the distal lumbar spine).  The Veteran has asserted that he believes his current low back disability is related to the treatment he received for low back pain during active military service.  In this regard, the STRs reflect that the Veteran was treated for low back pain on two separate occasions.  See June 1988 and April 1989 STRs.  In addition, the Veteran has also asserted that the running required in the military "put a lot of wear and tear on my body" and "had something to do with" his low back condition.  See March 2010 Board Hearing Transcript, pages 14-15.  The crucial remaining inquiry for direct service connection is whether there is a nexus between the Veteran's current low back disability and his active service, to include complaints of and treatment for low back pain and the required running therein.  

In May 2011, the Board remanded this claim for a VA opinion that addressed direct service connection.  The remand directives also instructed that "the examining physician must take into consideration the Veteran's lay statements of continued low back problems following service."  In June 2011, an examination was conducted and an opinion was provided.  Upon review, the Board concludes that the rationale provided is inadequate and remand is therefore required for an additional VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examination report contained a fairly lengthy review of the evidence of record and discussion from the examiner finding, essentially, that the Veteran's lay statements of continued low back problems following service were not credible.  The examiner then stated (which he also repeated with various wording) that the Veteran's "lumbar spine problems are not related to his military service."  The examiner also stated that "[t]here is absolutely no objective evidence that is provided for this reviewer that suggests that the current complaint of back pain in the lumbar spine is in any way a result of the patient's service in the military."  The examiner additionally noted that lumbar spine disease was "common in the general population" and that "[i]t is not unheard of for a patient to develop the radiographic finding that this patient has developed at his age."  Crucially, however, the rationale supplied did not address the question posed in the May 2011 Board remand directives, which asked whether "the Veteran's current lumbar spine disability is related to his military service, including the complaints of and treatment for low back pain therein." (emphasis added).  Lacking any discussion of why the Veteran's current low back disability is not related to the in-service complaints of and treatment for low back pain, as requested by the May 2011 Board remand, renders the provided negative opinion and rationale inadequate.  As such, on remand, an appropriate VA examination and opinion must be provided, as detailed in the remand directives below.  

Disability Manifested by Numbness in the Arms and Legs

With respect to this issue, the Board remanded the Veteran's claim in May 2011 for a VA opinion that addressed direct service connection and secondary service connection (as related to the Veteran's currently nonservice-connected low back disability).  The Board remand also noted that it was "not clear if the Veteran has any current neurologic disability involving his upper and/or lower extremities" and the remand directives instructed that "[a] diagnosis of any currently manifested neurologic disability involving the Veteran's upper and/or lower extremities should be made."  In June 2011, an examination was conducted and an opinion was provided.  Upon review, Board concludes that the provided opinion did not adequately respond to the May 2011 Board remand directives.  First, no diagnosis of "any currently manifested neurologic disability" was noted, as specifically requested by the May 2011 Board remand.  The examination report stated that the Veteran "has no motor or sensory deficits related to the lumbar or cervical spine," which does not clearly provide or rule out a diagnosis of "any currently manifested neurologic disability."  Second, the provided opinion did not address whether "any current neurologic disability is related to the Veteran's active military service," as instructed in the May 2011 Board remand directives.  Third, while the provided opinion did state that the Veteran "has no motor or sensory deficits related to the lumbar...spine," which addressed whether the Veteran had a current neurologic disability related to the Veteran's low back disability, no rationale supporting such statement was provided.

As the June 2011 examination report and opinion did not adequately respond to the May 2011 Board remand directives, there was not substantial compliance with the remand directives.  Remand is therefore required for further action, specifically a new VA examination and opinion, to ensure compliance with such directives, as detailed in the remand directives below.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

General

In addition, while on remand, all outstanding VA treatment records must be obtained (the most recent VA treatment records of record are dated from July 2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records (the most recent VA treatment records of record are dated from July 2009).  In addition, an October 2004 VA treatment note and a July 2006 VA treatment note referenced audiometric test results, but such results are not of record; these audiogram results must be obtained.

2.  Schedule the Veteran for a VA audio examination with respect to his bilateral hearing loss disability claim with a medical professional that is knowledgeable in evaluating hearing impairments and who has not previously examined the Veteran.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review and the opinion must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:  

Whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current left ear (and right ear, if present) hearing loss disability is related to his military service, to include conceded in-service noise exposure.

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim, so long as a medically sound basis upon which to attribute the post-service findings to the injury in service is found.

The examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Schedule the Veteran for a VA examination with respect to his low back disability claim with a medical professional that is knowledgeable in evaluating musculoskeletal disabilities and who has not previously examined the Veteran.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review and the opinion must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:  

Whether it is at least as likely as not (i.e., a probability of 50 percent) that the Veteran's current low back disability is related to his military service, including the complaints of and treatment for low back pain therein.

While review of the entire claims folder is required, attention is invited to the Veteran's assertion that the running required in the military "put a lot of wear and tear on my body" and "had something to do with" his low back condition.  See March 2010 Board Hearing Transcript, pages 14-15.

In answering the foregoing, the examiner must take into consideration the Veteran's lay statements of continued low back problems following service.

The examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
4.  Schedule the Veteran for a VA examination with respect to his claimed disability manifested by numbness of the arms and legs with a medical professional that is knowledgeable in evaluating neurologic disabilities and who has not previously examined the Veteran.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review and the opinion must reflect that such a review was accomplished.

First, the examiner is asked to clearly identify any manifested neurologic disability involving the Veteran's upper and/or lower extremities during the period on appeal (dating to approximately September 2006).  

While review of the entire claims folder is required, attention is invited to the VA treatment records that referenced chronic low back pain with radiculopathy.  See, e.g., August 2008 VA Treatment Note (referencing "continued [complaint of] low back pain with radiculopathy, par[e]sthesias intermittently").  

Second, the examiner must provide an opinion addressing the following:  

a.  Whether it is at least as likely as not (i.e., a probability of 50 percent) that any identified neurologic disability present during the period on appeal (dating to approximately September 2006) is related to the Veteran's active military service.

While review of the entire claims folder is required, attention is invited to the Veteran's assertion that the running required in the military "put a lot of wear and tear on my body" and "had something to do with" his claimed disability manifested by numbness of the arms and legs.  See March 2010 Board Hearing Transcript, pages 14-15.

b.  Whether it is at least as likely as not (i.e., probability of 50 percent) that any identified neurologic disability present during the period on appeal (dating to approximately September 2006) is due to or caused by the Veteran's low back disability.

c.  Whether it is at least as likely as not (i.e., probability of 50 percent) that any identified neurologic disability present during the period on appeal (dating to approximately September 2006) has been aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's low back disability.

If aggravation is found, the medical professional must address the following medical issues: (1) the baseline manifestations of any neurologic disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's low back disability.

In answering the foregoing, the examiner must take into consideration the Veteran's lay statements.

The examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



